Citation Nr: 1027754	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 until May 
1982, as well as subsequent Reserve and National Guard service. 

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In a March 2009 decision, the Board reopened 
the Veteran's claim and remanded for additional evidence, 
including a VA examination, which she received in June 2009.  The 
Veteran appeared before the undersigned Veterans Law Judge at a 
Board hearing held at the RO in September 2008. 


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral pes 
planus is related to her active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral pes planus have  been met.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, , when such 
disease is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran contends, as indicated in her June 2007 VA Form 9, 
that her flat feet preexisted service, but that due to her poor 
fitting boots, her disorder was aggravated by service.

As indicated in the March 2009 Board decision, the Board 
acknowledges that all the service treatment records (STRs) are 
not associated with the claims file. A May 2005 letter from the 
NPRC indicates that her STRs were lent to the New York Department 
of Veterans Affairs.  However, a January 2007 RO Memorandum found 
that the RO had no knowledge of where the Veteran's STRs were 
located. 

The only STR of record is a March 1984 reserve enlistment 
examination, dated just two years after her separation from 
active service, which indicates that the Veteran complained of a 
history of "foot trouble," and was clinically evaluated as 
having moderate pes planus at that time. In view of the missing 
records and of the records and statements associated with the 
claims file, the Board resolved all reasonable doubt in favor of 
the Veteran accepted that she had bilateral pes planus that pre-
existed her service in the March 2009 Board decision.

The Veteran received a VA examination in January 1999 finding 
that the Veteran had bilateral pes planus. The examiner also 
reported that the Veteran provided a history of bilateral flat 
feet since 1979 while in service, at which time she was given a 
profile, but that she had not sought medical attention following 
service. 

VA outpatient treatment records also generally indicate findings 
of bilateral pes planus, as indicated in a May 2001 record. 

An October 2003 letter from VA podiatrist A.F.K. noted that the 
Veteran's military entrance examination, from March 1984, had 
been reviewed and noted a pes planus deformity present, though 
asymptomatic at the time of entrance into the military. The 
Veteran complained of painful bunion deformities to be considered 
sequelae from long standing pes planus. The examiner had no 
medical information regarding exacerbation of or treatment of 
those problems during her military service. 

A September 2008 private medical record from G.A.C., R.Ph., 
D.P.M. referenced the Veteran's use of poor fitting shoes in 
service.  The medical evidence, however, did not include any 
medical opinions as to the etiology of the Veteran's claimed 
bilateral pes planus.  

The Veteran received a VA examination in June 2009.  The examiner 
noted that the Veteran admitted to having flat feet prior to 
service, but that due to her ill-fitting boots, she had increased 
pain on the bottom of the feet and had blisters and bunions, as 
well as problems with her toenails.  She reported repeatedly 
marching and standing in boots and reported being placed on 
profile 6 months after she began service, allowing her to walk a 
little easier.  She also claimed previous tenderness of the 
bottom of the feet.   

The June 2009 VA examiner determined that given the history, 
physical examination and radiological studies, the Veteran had 
flat feet.  The examiner further opined that with wearing boots 
in service, the Veteran developed blisters and calluses on both 
feet.  The examiner further determined that the Veteran's flat 
feet may have been aggravated by the boots, and explained that 
with improper footwear, problems would reoccur.  

The Veteran also provided additional statements, including her 
September 2008 hearing testimony, reporting that her pes planus 
worsened due to service. 

The Board notes that the June 2009 VA examiner did not provide a 
medical opinion as to the etiology of the Veteran's bilateral pes 
planus.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis deemed 
speculative).  However, the examiner did explain that improper 
footwear, such as that worn by the Veteran, would cause a 
reoccurrence of foot disorders.  

The Veteran has contended that her bilateral pes planus pre-
existed her service and she has consistently claimed to have had 
a foot disorder since service, as indicated by her May 1982 
application for service connection for her feet.  The Board 
further notes that the March 1984 reserve enlistment examination 
noted that the Veteran had moderate pes planus a couple of years 
following her May 1982 discharge from service.  As previously 
indicated, VA has already determined that the Veteran's bilateral 
pes planus pre-existed service.  The June 2009 VA examiner has 
found that she currently has pes planus and that such disorder 
could be aggravated by her boots.  Given the facts of the case, 
including the consistent history and the new medical evidence of 
record, Board finds the claim to be at equipoise and grant 
providing her with the benefit of the doubt.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for 
service connection for bilateral pes planus is granted.   


ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


